Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 18, 1971, convicting him of criminally selling a dangerous drug in the third degree and other crimes, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Although there was strong evidence of defendant’s guilt, nevertheless the Trial Judge’s disparagement, a number of times during the trial and in the jury’s presence, of the manner in which defendant’s assigned counsel was conducting himself in the course of his defense and representation of defendant, and the Trial Judge’s express and inferential disparagement of the defense asserted by defendant, in our opinion require a reversal of the judgment and a new trial (cf. People v. Mendes, 3 N Y 2d 120, 121; People v. Adler, 274 App. Div. 820; People v. Rafkind, 254 App. Div. 742; People v. Kilroe, 201 App. Div. 549, 556; People v. Kenny, 20 A D 2d 578, 579; People v. Di Carlo, 242 App. Div. 328). Rabin, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.